CLAIMS 1-22 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statements filed October 21, 2019 and February 01, 2021 have been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(A)    Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaleido Biosciences, Inc. (WO 2016/172657 A2; cited by Applicant, hereinafter Kaleido Biosciences).
Regarding Claim 1, Kaleido Biosciences discloses a method for treating or preventing Barrett's esophagus (BE) and related disorders (methods of selecting a subject for a treatment 
Regarding Claim 3, Kaleido Biosciences discloses the method of claim 1, wherein the related conditions are selected from the group consisting of esophageal cancer, esophageal adenocarcinoma, gastroesophageal reflux disease (GERD), and indigestion, and eosinophilic esophagitis (In one embodiment, the cancer is.... oesophageal cancer, Pg. 13, Para. 1). Regarding 
Claim 4, Kaleido Biosciences discloses the method of claim 1, further comprising administering an effective amount of one or more probiotics or prebiotics (the other agent is selected from a probiotic, a prebiotic dietary fiber, Pg. 13, Para. 1). 
Regarding Claim 5, Kaleido Biosciences discloses the method of claim 1, wherein the mammal is human (In certain embodiments, the subject is a human, Pg. 138, Para. 3). 
Regarding Claim 7, Kaleido Biosciences discloses the method of claim 1, wherein the oral antimicrobial or antiseptic rinse is continued until a desired esophageal and/or salivary microbiome is achieved (Provided herein are methods of treating a dysbiosis in a subject..., Pg. 141, Para. 4; methods include assessing the subject's gastrointestinal microbiota, e.g., before, during and/or after the treatment, Pg. 122, Para. 4; Any suitable sample, e.g. a gastrointestinal-specific sample such as, e.g. a tissue sample or biopsy, a swab, a gastrointestinal secretion, Pg. 124, Para. 2; In some embodiments, subjects are identified and selected that respond to a glycan therapeutic for initial and/or continued treatment. Responders may be identified using one or more suitable parameter.... The parameters include one or more . of... microbial taxa shift (e.g., in relative abundance, change in diversity, etc.).... Pg. 122, Para. 6 to Pg. 123, Para. 1; An "effective amount” and "therapeutically effective amount" as used herein refers to an amount of a pharmaceutical composition or a drug agent that is sufficient to provide a desired effect. In some embodiments, a physician or other health professional decides the appropriate amount and dosage regimen, Pg. 39, Para. 1). 
(B)     Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaser et al. (US 9,603,876 B2; cited by Applicant, hereinafter Blaser). 
Regarding Claim 12, Blaser discloses a method of treating Barrett's esophagus (BE) and/or related disorders in a mammal (diseases treatable by the methods of the present invention Include... gastrointestinal reflux disease (GERD), eosinophilic esophagitis, gastro-esophageal junction Adenocarcinomas, Col. 15, lns. 30-36) comprising administering to the mammal a therapeutically effective amount of a prebiotic or probiotic composition (administering to a mammal in need thereof a therapeutically effective amount of a probiotic composition, Col. 15, lns. 41-42) comprising one or more bacterial strains (comprising an effective amount of at least one bacterial strain, Col. 15, lns. 43-44), wherein the composition (i) stimulates growth and/or activity of bacteria which are under-represented in microbiota of the mammal as compared to healthy subjects and/or (ii) inhibits growth and/or activity of bacteria which are over-represented in microbiota of the mammal as compared to Healthy subjects (stimulates growth and/or activity of bacteria which are under-represented in a disease, Col. 15, lns. 47-48; by restoring such microbiota to the composition observed in healthy subjects, Col. 15, lns. 28-29). 
Regarding Claim 13, Blaser discloses the method of claim 12, wherein the related disorders are selected from the group consisting of esophageal cancer, esophageal adenocarcinoma, gastroesophageal reflux disease (GERD), and indigestion, and eosinophilic esophagitis (diseases treatable by the methods of the present invention Include... gastrointestinal reflux disease (GERD), eosinophilic esophagitis, gastro-esophageal junction Adenocarcinomas, Col. 15, lns. 30-36).
Regarding Claim 14, Blaser discloses the method of claim 12, wherein the bacterial strain contained in the prebiotic or probiotic composition is a live bacterial strain (Bacterial strains administered according to the methods of the present invention can comprise live bacteria, Col. 15, Lns. 51-52).
Regarding Claim 15, Blaser discloses the method of claim 12, wherein the prebiotic or probiotic composition further comprises a buffering agent selected from the group consisting of sodium bicarbonate, milk, and yogurt (Examples of useful buffering agents include sodium bicarbonate, milk, yoghurt, Col. 16, Lns. 21-22).
Regarding Claim 16, Blaser discloses the method of claim 12, wherein the mammal is human ("Patient" or "subject" as used herein refers to mammals and includes human and veterinary animals, Col. 13, Lns. 55-56).
Regarding Claim 17, Blaser discloses the method of claim 12, wherein the microbiota is oral and/or esophageal microbiota (the present invention relates to a method for restoring mammalian bacterial gastrointestinal microbiota comprising administering to a mammal in need of such treatment, an effective amount of at least one gastric, esophageal, or colonic bacteria, Col. 16, Lns. 52-56) and the prebiotic or probiotic composition is administered orally (In a preferred embodiment, the bacteria is administered orally, Col. 16, Lns. 56-57). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(A)   Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaleido Biosciences, for the reasons set forth above, which reasons are here incorporated by reference, in view of Abrahmsohn, (US 2016/0220675 A1, cited by Applicant).
Kaleido Biosciences discloses the method of claim 1 except that it fails to explicitly disclose wherein the antimicrobial or antiseptic rinse comprises chlorhexidine.
Abrahmsohn is in the field of compositions with broad antimicrobial activity (Para. [0002]) and teaches an antimicrobial comprises chlorhexidine (A therapeutic composition of the present invention further comprises an antimicrobial agent.... chlorhexidine, Para. (0069)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kaleido Biosciences to include an antimicrobial agent as taught by Abrahmsohn as the use of an agent with a broad antimicrobial activity against bacteria, fungi,
viruses, and protozoans can be used in the prevention and treatment of pathogenic processes in mammals (Abrahmsohn, Para. [0002)).
(B)   Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaleido Biosciences, for the reasons set forth above in the rejection under 35 USC 102, which reasons are here incorporated by reference,  in view of Glimcher et al. (US 8,389,792 B2; cited by Applicant, hereinafter Glimcher).
Kaleido Biosciences discloses the method of claim 1 except that it fails to explicitly disclose wherein the oral antimicrobial or antiseptic rinse is continued for at least two weeks. 
Glimcher in the field of treating gastrointestinal disorders related to bacteria (Abstract) and teaches wherein the oral antimicrobial or antiseptic rinse is continued for at least two weeks (The duration of antibiotic treatment was six weeks, Col. 79, Lns. 59-60). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kaleido Biosciences to include a regimen as taught by Glimcher for the purpose of preventing colonization of a subject's gastrointestinal tract with commensal
bacteria thereby treating and/or preventing colon cancer (Glimcher, Abstract and Col. 67, Lns. 50-51).
          (C)  Claims 8-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleido Biosciences in view of Elliott et al. ("A non-endoscopic device to sample the oesophageal microbiota: a case- control study," The Lancet Gastroenterology & Hepatology,12 November 2016, (12.11.2016), Vol.2, Iss.1, Pgs.32-42, cited by Applicant, hereinafter Elliott). 
Regarding Claim 8, Kaleido Biosciences discloses a method for monitoring treatment of Barrett's esophagus (BE) and related disorders in a mammal (methods include assessing the subject's gastrointestinal microbiota, e.g., before, during and/or after the treatment, Pg. 122, Para. 4; the subject has a premalignant lesion or a pre-cancerous condition... Examples of premalignant lesions... include...Barrett's Esophagus, Pg. 113, Para. 2; As used herein, the term "subject" or "patient" generally refers to any human subject, Pg. 41, Para. 1) comprising determining the relative abundance (Responders may be identified using one or more suitable parameter.... The parameters include one or more of... microbial taxa shift (e.g., in relative abundance, change in diversity, etc.)..., Pg. 122, Para. 6 to Pg. 123, Para. 1) of Veillonella dispar, Streptococcus, Lautropia, Enterobacteriaceae, and Lactobacillus (For any and all of the foregoing aspects... bacteria include... Lactobacillus... Streptococcus... and the taxa listed in Tables 1, 3, and 4, Pg. 24, Para. 2; Firmicutes — Clostridia — Veillonella... Betaproteobacteria — Lautropia... Gammaproteobacteria — Escherichia..., Table 1, Pg. 192) in an oral sample of the mammal (Any suitable sample, e.g. a gastrointestinal-specific sample such as, e.g. a tissue sample or biopsy, a swab, a gastrointestinal secretion, Pg. 124, Para. 2; ...obtaining a sample from a human subject, Pg. 36, Para. 3), wherein the presence of, an increase in the relative abundance of, and/or a decrease in the relative abundance of a bacterial taxa (The parameters include one or more of... microbial! taxa shift (e.g., in relative abundance, change in diversity, etc.)... absence or presence of a desired bacterial taxa (in the host microbiota)..., Pg. 122, Para. 6 to Pg. 123, Para. 1) is indicative of BE and/or related disorders (In some embodiments, subjects are identified and selected that respond to a glycan therapeutic for initial and/or continued treatment.... in some embodiments, non-responders are identified and selected, Pg. 122, Para. 6), when compared with the relative abundance of Veillonella dispar, Lactobacillus, Streptococcus, Enterobacteriaceae, and/or Lautropia in a healthy control oral sample (In an embodiment, a dysbiosis includes an imbalance in the state of the microbiota, wherein the normal diversity or relative abundance of a microbial taxa is affected, e.g., relative to a second bacterial taxa or relative to the abundance of said taxa under conditions of health, Pg. 38, Para. 3). 
Kaleido Biosciences fails to explicitly disclose determining the relative abundance of Veillonella dispar, wherein the presence of Lactobacillus and/or an increase in the relative abundance of Veillonella dispar, Streptococcus, and/or Enterobacteriaceae and/or a decrease in the relative abundance of Lautropia is indicative of BE and/or related disorders. 
Elliott is in the field of profiling microbiota at different stages of Barrett's carcinogenesis (Abstract) and teaches wherein the presence of Lactobacillus is indicative of BE and/or related disorders (There was significantly increased proportional abundance for L fermentum in patients with oesophageal adenocarcinoma compared with control patients and those with Barrett's esophagus, and there was a high proportional abundance of acid-tolerant Lactobacillus’s (Lactobacillus spp and Streptococcus spp) in a subset (seven [47%] of 15) of oesophageal adenocarcinoma samples, Pg. 40, Right Col., Para. 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method Kaleido Biosciences with the teaching of Elliott as an increase in lactobacillus in the microbiota of the esophagus is known to occur in during Barrett's carcinogenesis thereby serving as a direct indicator of possible states of diseases/disorders (Elliott, Abstract). Further still, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kaleido , Biosciences to include Veillonella dispar as it is a member of the Veillonella taxa and is well known to be part of the normal gastrointestinal flora thereby providing a specific bacteria to monitor for dysbiosis (Kaleido Biosciences, Pg. 38, Para. 3 and Pg. 122, Para. 4 to Pg. 123, Para. 1) 
Regarding Claim 9, modified Kaleido Biosciences discloses the method of claim 8, Kaleido Biosciences further discloses wherein the oral sample is indicative of the oral and/or esophageal microbiota (method further comprises assessing the subject's gastrointestinal . : microbiota, Pg. 17 , Para. 2). 
Regarding Claim 10, modified Kaleido discloses the method of claim 8, Kaleido further discloses wherein the determining step involves screening bacterial 16S rRNA genes using PCR (Genomic DNA was extracted from the fecal samples and variable region 4 of the 16S rRNA gene was amplified and sequenced, Pg. 170, Para. 5 to Pg. 171, Para. 1). 
Regarding Claim 11, modified Kaleido Biosciences discloses the method of claim 8, Kaleido Biosciences further discloses wherein the related conditions are selected from the group consisting of esophageal cancer, esophageal adenocarcinoma, gastroesophageal reflux . disease (GERD), and indigestion, and eosinophilic esophagitis ((In one embodiment, the cancer is.... oesophageal cancer, Pg. 13, Para. 1).
Regarding Claim 18, Kaleido Biosciences discloses a method for detecting or diagnosing Barrett's esophagus (BE) and/or related disorders (methods of selecting a subject for a treatment include selecting the subject on the basis that the subject will or is expected to benefit from administration, Pg. 122, Para. 2; methods include assessing the subject's gastrointestinal microbiota, e.g., before, during and/or after the treatment, Pg. 122, Para. 4; the subject has a premalignant lesion or a pre-cancerous condition... Examples of premalignant lesions... include...Barrett's Esophagus, Pg. 113, Para. 2) in a mammal (As used herein, the term “subject” or "patient" generally refers to any human subject, Pg. 41, Para. 1) comprising determining the relative abundance (Responders may be identified using one or more suitable parameter... The parameters include one or more of... microbial taxa shift (e.g., in relative abundance, change in diversity, etc.)..., Pg. 122, Para. 6 to Pg. 123, Para. 1) of Veillonella dispar, Streptococcus, Lautropia, Enterobacteriaceae, and Lactobacillus (For any and all of the foregoing aspects... bacteria include... Lactobacillus... Streptococcus... and the taxa listed in Tables 1, 3, and 4, Pg. 24, Para. 2; Firmicutes — Clostridia — Veillonella... Betaproteobacteria — Lautropia... Gammaproteobacteria — Escherichia..., Table 1, Pg. 192) in an oral sample of the mammal (Any suitable sample, e.g. a gastrointestinal-specific sample such as, e.g. a tissue sample or biopsy, a swab, a gastrointestinal secretion, Pg. 124, Para. 2; ...obtaining a sample from a human subject, Pg. 36, Para. 3), wherein the presence of, an increase in the relative abundance of, and/or a decrease in the relative abundance of a bacterial taxa (The parameters include one or more of... microbial taxa shift (e.g., in relative abundance, change in diversity, etc.)... absence or presence of a desired bacterial taxa (in the host microbiota)..., Pg. 122, Para. 6 to Pg. 123, Para. 1) is indicative of BE and/or related disorders (In some embodiments, subjects are identified and selected that respond to a glycan therapeutic for initial and/or continued treatment.... In some embodiments, non-responders are identified and selected, Pg. 122, Para. 6), when compared with the relative abundance of Veillonella dispar, Lactobacillus, Streptococcus, Enterobacteriaceae, and/or Lautropia in a healthy control oral sample (In : an embodiment, a dysbiosis includes an imbalance in the state of the microbiota, wherein the normal diversity or relative abundance of a
microbial taxa is affected, e.g., relative to a second bacterial taxa or relative to the abundance of said taxa under conditions of health, Pg. 38, Para. 3)., 
Kaleido Biosciences fails to explicitly disclose determining the relative abundance of Veillonella dispar, wherein the presence of Lactobacillus and/or an increase in the relative abundance of Veillonella dispar, Streptococcus, and/or Enterobacteriaceae and/or a decrease in the relative abundance of Lautropia is indicative of BE and/or related disorders.
Elliott is in the field of profiling microbiota at different stages of Barrett's carcinogenesis (Abstract) and teaches wherein the presence of Lactobacillus is indicative of BE and/or related disorders (There was significantly increased proportional abundance for L fermentum in
patients with oesophageal adenocarcinoma compared with control patients and those with Barrett's esophagus, and there was a high proportional abundance of acid-tolerant Lactobacillus’s (Lactobacillus spp and Streptococcus spp) in a subset (seven [47%] of 15) of
oesophageal adenocarcinoma samples, Pg. 40, right-hand column, second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method Kaleido Biosciences with the teaching of Elliott as an increase in lactobacillus in the microbiota of the esophagus is known to occur in during Barrett's
carcinogenesis thereby serving as a direct indicator of possible states of diseases/disorders (Elliott, Abstract). Further still, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kaleido Biosciences to include Veillonella dispar as it is a member of the Veillonella taxa and is well known to be part of the normal
gastrointestinal flora thereby providing a specific bacteria to monitor for dysbiosis (Kaleido Biosciences, Pg. 38, Para. 3 and Pg. 122, Para. 4 to Pg. 123, Para. 1).
	Regarding Claim 19, modified Kaleido Biosciences discloses the method of claim 18, Kaleido Biosciences further discloses wherein the oral sample is indicative of the oral and/or esophageal microbiota (method further comprises assessing the subject's gastrointestinal
microbiota, Pg. 17, Para. 2).
	Regarding Claim 20, modified Kaleido Biosciences discloses the method of claim 18, Kaleido Biosciences further discloses wherein the determining step involves screening bacterial 165 rRNA genes using PCR (Genomic BINA was extracted from the fecal samples and . .
variable region 4 of the 16S rRNA gene was amplified and sequenced, Pg. 170, Para. 5 to Pg. 171, Para. 1).
	Regarding Claim 21, modified Kaleido Biosciences discloses the method of claim 18, Kaleido Biosciences further discloses wherein the related conditions are selected from the group consisting of esophageal cancer, esophageal adenocarcinoma, gastroesophageal reflux
disease (GERD), and indigestion, and eosinophilic esophagitis.(In one embodiment, the cancer is.... oesophageal cancer, Pg. 13 , Para. 1).
Regarding Claim 22, modified Kaleido Biosciences discloses the method of claim 18, Kaleido Biosciences further discloses comprising applying an oral antimicrobial or antiseptic rinse (In some embodiments, the glycan therapeutics described herein may be used in
combination with one or more of...an antimicrobial agent, Pg. 125, Para. 2; The dosage form may be... a liquid (wash/rinse), Pg. 84, Para. 4) at least once daily to the mammal (Subjects consumed the equivalent of 8 grams dry weight of glycan and FOS once a day for 7 days, Pg. 168, Para. 1) when the sample indicates disease likelihood or a pathogenic state (...the selection methods include assessing the subject's gastrointestinal microbiota, e.g., before, during and/or after the treatment... the results of the assessment are used to select the subject for treatment... In some embodiments, non-responders are identified and selected, Pg. 122, Para. 5 to Pg. 123, Para. 2).
	Accordingly, for the above reasons, the claims are deemed properly rejected and none of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 01, 2022